Title: To Alexander Hamilton from William Skinner, 15 October 1791
From: Skinner, William
To: Hamilton, Alexander



United States Loan Office, [Hillsboro] NorthCarolina. October 15th. 1791.
Sir

The state of North Carolina, (as was expected) continued to press their Certificates on me to be received on Loan, Agreable to your orders, I received them, amounting agreable to Mr. Child’s own calculation, aparently to 409.570. dolls. & 17 Cents, for which I have given a rect. agreable to orders. The 22.415. dolls. & 10 Cents which had been brot. in by Duncan Mc.Rae for Duncan Mcauslen, for which I had given a rect. is no⟨t⟩ acknowledg’d to be part of the Pubs. Certificates. The inclosd. is in Substance a copy of the rect. given for the Certificates recd. on account of the State.
I am most Respectfully   Your most obedient Servant.

W Skinner.
Honble. Alexander Hamilton Esqr.
